[opaylogo.jpg]
May 4, 2012
 
Keith Omsberg
1015 Riva Ridge Drive
Great Falls, VA  22066


 
Dear Keith,
 
This letter serves as an amendment to your employment agreement with Official
Payments Holdings, Inc. dated May 6, 2009 (the “Employment Agreement”), and, for
ease of reference, incorporates the previous amendment by letter agreement dated
November 3, 2010 (the “2010 Amendment”).  As of the date you execute this
amendment, we hereby agree to amend the Employment Agreement as follows,
effective as of such date:
 
1.           All references to Tier Technologies, Inc. shall become “Official
Payments Holdings, Inc.”
 
2.           Delete the first sentence of Section 2, Term of Employment, and
replace with the following:
 
“The Company hereby continues to employ the Executive, and the Executive hereby
accepts such continued employment, for the period commencing on the Effective
Date and ending on May 4, 2014, subject to earlier termination of the Term of
Employment in accordance with the terms of this Agreement.”
 
3.           Delete the first sentence of Section 4, Base Salary, and replace
with the following:
 
“The Executive shall continue to be paid an annualized Base Salary of Two
Hundred and Twenty Thousand dollars ($220,000) payable in accordance with the
regular payroll practices of the Company.”
 
4.           As provided in the 2010 Amendment, the first sentence of Section
11(c) in the Employment Agreement has been amended by (i) by replacing
“thirtieth (30th)” with “sixtieth (60th)” and (ii) inserting at the end of the
sentence “, which release must become effective and irrevocable no later than
the sixtieth (60th) calendar day following the date of termination.”
 
5.           In Section 11(d)(iv), delete the words “, which average shall
include the retention payment in the amount of $85,000 pursuant to the February
5, 2007 retention agreement.”
 

 
 

--------------------------------------------------------------------------------

 



6.           In Section 11(d)(vii), replace with words “vesting of all granted
Performance Stock Units (PSUs) in accordance with Plan document approved as of
December 4, 2008” with the word “Reserved.”
 
7.           In Section 21, replace the words “10780 Parkridge Blvd., 4th Floor,
Reston, Virginia 20191” with the words “3550 Engineering Drive, Suite 400,
Norcross, Georgia 30092.”
 
8.           Except as modified herein, all other terms and conditions of the
Employment Agreement remain in full force and effect, including but not limited
to your obligations under the Proprietary and Confidential Information,
Developments, Noncompetition and Nonsolicitation Agreement that you signed for
the benefit of the Company.
 
This amendment and the Employment Agreement contain the entire understanding and
agreement between the parties concerning the subject matter hereof and supersede
all prior agreements, understandings, discussions, negotiations and
undertakings, whether written or oral, with respect thereto.  This amendment
shall be governed by and construed in accordance with the laws of the
Commonwealth of Virginia (without reference to the conflict of laws provisions
thereof).  This amendment may be executed in counterparts, each of which shall
be deemed to be an original, and all of which shall constitute one and the same
document.
 
For and on behalf of
 
Official Payments Holdings, Inc.
 


 
/s/ Alex P. Hart
Alex P. Hart
Chief Executive Officer



 


 
I have read the above amendment to the Employment Agreement, and I voluntarily
accept the terms and conditions set forth above.
 


/s/ Keith S. Omsberg
     
Keith S. Omsberg
 
Date
May 4, 2012

 